El Juez Asociado Se. Figueras,
emitió la opinión del tribunal.
El Fiscal de la Corte de Distrito de Humaeao acusó en debida forma á Benjamín Díaz por el delito de seduc-ción cometido en la persona de la joven soltera Victorina Pérez conocida por Victorina de Santiago hasta entonces reputada por pura.
El acusado alegó que no era culpable, y pidió que le juzgase un jurado.
Constituido éste como ordena la ley, se celebró el juicio y después de las correspondientes instrucciones se dió el siguiente veredicto:
“Nosotros, el Jurado, encontramos al acusado Benjamín Díaz, culpable del delito que se le acusa.
El 4, de abril del año corriente la Corte del Distrito de Humaeao dictó sentencia condenando al acusado Benja-mín Díaz convicto del delito de seducción á que sufra en la penitenciaría de San Juan de Puerto Rico, la pena de dos años de presidio con trabajos forzados y las costas del juicio.
De dicha sentencia apeló el acusado para ante esta Cor-te Suprema por medio de su abogado don Ulpiano Valdés y todo lo que se ha reseñado es lo que tínicamente consta en la'transcripción del récord.
El apelante ni ha presentado aquí alegato, ni compare-ció en el acto de la vista pública.
El fiscal, por tanto, y por las razones de. que no hay ni pliego de excepciones, ni exposición de hechos, solicita que se desestime el recurso.
La acusación y la sentencia se ajustan á la ley, y por consiguiente, proponemos su confirmación con las costas al apelante.

Confirmada,

*439' Juetíes concurrentes: SresPresidente Quinones y Asociados, Hernández, MacLeary y Wolf.